F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JUN 26 1997
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


WILLIAM PATRICK BABCOCK,

             Petitioner-Appellant,

v.
                                                        No. 96-7105
                                                   (E. Dist. of Oklahoma)
BOBBY BOONE, Warden, Mack H.
                                                  (D.C. No. 95-CV-167-S)
Alford Correctional Center;
ATTORNEY GENERAL OF THE
STATE OF OKLAHOMA,

             Respondents-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, PORFILIO, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This case is before the court on petitioner William P. Babcock’s application

for a certificate of appealability to appeal the district court’s denial of Babcock’s

28 U.S.C. § 2254 habeas corpus petition. After concluding that Babcock had

procedurally defaulted his claims for post-conviction relief by failing to raise

them on direct appeal to the Oklahoma Court of Criminal appeals, Coleman v.

Thompson, 501 U.S. 722, 750-53 (1991), the district court denied Babcock a

certificate of appealability.

      Section 102 of the Antiterrorism and Effective Death Penalty Act (AEDPA)

of 1996 requires state habeas petitioners to obtain certificates of appealability

prior to seeking appellate review of final orders in habeas proceedings. Pub. L.

No. 104-132, 110 Stat. 1217 (April 26, 1996) (codified at 28 U.S.C. § 2253). A

habeas petitioner is entitled to a certificate of appealability only if the petitioner

has made a “substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). This court has recognized that the standard for granting a

certificate of appealability under the AEDPA is the same as the standard set out

by the Supreme Court in Barefoot v. Estelle, 463 U.S. 880 (1983). See Lennox v.

Evans, 87 F.3d 431, 434 (10th Cir. 1996), cert. denied, 117 S. Ct. 746 (1996).

Under the Barefoot standard, a certificate will issue only where the petitioner has

demonstrated that the issues raised are debatable among jurists of reason, a court




                                           -2-
could resolve the issues differently, or the questions presented are deserving of

further proceedings. 463 U.S. at 893 n.4.

      This court has reviewed Babcock’s application for a certificate of

appealability, briefs and contentions, and the entire record on appeal. Because

Babcock has not demonstrated that the district court’s conclusion that Babcock’s

claims are procedurally barred is subject to debate or deserving of further

proceedings, we DENY Babcock a certificate of appealability and DISMISS his

appeal.

                                               ENTERED FOR THE COURT,



                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-